      Case 4:19-cv-01708-MWB Document 52 Filed 01/13/21 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CLEVELAND BROTHERS                               No. 4:19-CV-01708
EQUIPMENT CO., INC.,
                                                 (Judge Brann)
           Plaintiff,

     v.

GRIGORIY N. VOROBEY, and
GRIGORIY N. VOROBEY, d/b/a GVN
TRANSPORT,

          Defendants / Third Party
          Plaintiffs,

     v.

MICHAEL A. MILLER,

          Third-Party Defendant.

                                   ORDER

     AND NOW, this 13th day of January 2021, in accordance with the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED that:

     1.    Vorobey’s Motion for Summary Judgment (Doc. 41) is DENIED.

     2.    A telephonic conference call with counsel of record will be scheduled

           by separate Order.

                                          BY THE COURT:


                                          s/ Matthew W. Brann
                                          Matthew W. Brann
                                          United States District Judge
